___________

                                    No. 96-4110
                                    ___________

Calvin J. Weber,                         *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                         *   Appeal from the United States
William M. Francis, Jr., FBI             *   District Court for the
Agent, Federal Official                  *   Eastern District of Missouri.
Named in His Individual                  *
Capacity,                                *             [Unpublished]
                                         *
              Appellee.                  *




                                    ___________

                     Submitted:     March 14, 1997

                           Filed:    March 21, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Calvin J. Weber, a former civilian Army engineer, appeals from the
district court's1 order and judgment dismissing his complaint under Bivens
v. Six Unknown Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),
with prejudice for failure to state a claim.      Having carefully reviewed the
record and the parties' submissions, we conclude that dismissal was
warranted and that an extended discussion is not necessary.       Accordingly,
we affirm the judgment of the district court.           See 8th Cir. R. 47B.




     1
      The Honorable Edward L. Filippine, United States District
Judge for the Eastern District of Missouri.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-